On Petition for Rehearing
In its petition for rehearing, the government states “neither appellant, appellee, nor this Court was cognizant that new counsel filed with the trial court a pleading on behalf of appellant, an application for review of conditions of release, on June 10, [1977,] nearly a month prior to the entry of his appearance.” The appearance of which the government speaks is the later in-court appearance on July 7, 1977. The government also correctly points out that the opinion of the court states that “counsel may enter an appearance by signing any pleading or paper . . . filed by or on behalf of the party the attorney represents . . .”
After release of our opinion on May 30, 1979, and before the government filed its rehearing petition, counsel for appellant filed a “Motion to Amend Judgment.” In that motion counsel stated that the parties and the court had overlooked the June 10 bail motion. Thus, with commendable can*536dor counsel advised us of a critical fact militating against our holding that appellant was entitled to a hearing on his motion to suppress. Counsel, in addition, asked us to shift the basis for our ruling to an abuse of discretion in refusing to permit the late motion to be filed and ruled upon.
It is the government’s position on rehearing that the belatedly discovered fact of the bail pleading on June 10 constitutes an appearance and that the ten-day rule for filing pretrial motions began to run from that date. Thus, the motion to suppress filed on July 14, 1977, was untimely. The result of this is that under Super.Ct.Cr.R. 47-I(c), appellant’s full and fair opportunity to litigate his Fourth Amendment claim was provided during the ten-day period after June 10. We conclude that the government is inescapably correct on this point.
The government also contends that the trial court did not abuse its discretion in refusing to hear and decide the late motion. That issue being joined we must now turn to it. The order of the trial court denying leave to file the motion observed that the facts (“matters”) asserted in the motion were known or should have been known by the exercise of diligence. However, the entire issue was decided in the context of the government’s position that the first counsel had allowed the ten-day period to lapse and no explanation was offered for that failing. In opposition to a reconsideration motion the government asserted that to allow successor counsel to file the motion would permit an unintended “manipulation of the rules.” We are of the view that our earlier opinion in this case avoids the possibility of such a result. However, the trial court’s ruling does not reflect consideration of this issue in the context of our holding that, absent an attempt to circumvent the ten-day limit on pretrial motions, successor counsel also has ten days from his appearance to file such motions. Here successor counsel “appeared” in the case on June 10, 1977. He said he did not learn of the basis for his motion to suppress until a July 6, 1977, informal discovery conference with the prosecutor. He then submitted his motion on July 14, 1977. The trial court has not considered these circumstances in deciding whether to permit the motion to be filed.
We, therefore, amend our earlier opinion herein, which remanded the case for a hearing on the motion to suppress, to effect a remand of the case for a decision whether the late motion should be filed and heard. The judgment of conviction shall abide the outcome of that decision and any decision on the motion to suppress should it be heard. Our judgment is modified accordingly.

So ordered.